DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks filed 15 July 2022 are noted with appreciation.
Claims 13-32 remain pending.
No claim was amended.
Response to Arguments
Applicant argues: (A) that the combined teachings of US 259 and US 245 do not result in the invention claimed; and (B) that a valid motivation to combine these references does not exist. 
With respect to (A), Applicant asserts that US 259 does not result in the claimed invention because: (i) US 259 “does not recognize that insulation may be provided by saturating the pores of the fabric with particles having low thermal conductivity;” and (ii) US 259’s pliable binder wrap (11) does not provide insulation, which comes from the fabric itself and from a thermal insulator that “is disposed between the pliable binder wrap and the exterior exhaust system structure” [0008].
With respect to (A)(i), none of the pending claims recite “saturating the pores of the fabric with particles having low thermal conductivity.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the invention claimed does not require this feature, US 259 cannot be said to have failed to teach this feature of the invention and this argument of Applicant’s is not persuasive. 
Further, a review of Applicant’s originally filed specification did not yield a disclosure of particles specifically identified as having “low thermal conductivity” or that it is the saturation of the pores with such particles — as opposed to any other component of the heat-insulating formulation — that imparts heat-insulating properties to the heat-insulating layer. Pages 7-9 of the specification disclose: “In an assessment, it was found that the depth of penetrating of the heat-insulating formulation into the fabric was not more than 8 of altogether 38 plies used, whereas the remaining plies situated toward the bottom side…of the stack remained unfilled. This material is unusable for an efficient heat insulation. …Use of a spacer fabric as a porous substrate…showed major advantages compared to the other types of fabric…since the space fabric is completely fillable in a very simple manner. Such complete filling ensures a low thermal conductivity, which is required for use in heat insulating situations” [7:41-9:2, emphasis added]. This disclosure makes no connection between heat insulating properties beyond filling of the pores in the fabric with the composition and not specifically with particles having “low thermal conductivity.” In other words, the specification makes no clear disclosure that it is specifically particles having “low thermal conductivity” alone that impart the heat-insulating properties to the coating. Page 5 of the specification states: “Besides the solvents and/or binders, the heat-insulating formulation used in the process according to the invention can contain one or more porous heat-insulating fillers” [5:14-15, emphasis added]. The fact that the heat-insulating formulation can contain one or more porous heat-insulating fillers implies that it equally cannot contain said fillers and still possess heat-insulating properties.1 In such a formulation, the heat-insulating properties of the coating must arise from something other than the particles.
With respect to (A)(ii), US 259 explicitly discloses: “…a thermal insulating wrap (10) for thermally insulating at least a portion of the exterior (21) of the exhaust system structure (20). …It can be desirable for the component to further comprise at least one thermal insulator comprising inorganic fibers, where the thermal insulator is disposed between the pliable binder wrap (11) and the exterior (21) of the exhaust system structure (20)” [abstract, emphasis added]. Elsewhere, US 259 discloses that it is the impregnated fabric alone that constitutes the thermal insulating wrap [0036] in contradistinction to a structure including the thermal insulator [0037]. Even though the claim’s transitional language “comprising” is open to the presence of such a thermal insulator [MPEP 2111.02], the thermal insulator is not required by US 259 and Applicant’s argument is not persuasive.
Regarding US 245, Applicant states: “Thus, the treated [spacer] fabric provides a barrier to protect the surface covered from damage by external factors. The phrase ‘because of its insulating and absorbency it can then be used in protective clothing and other industrial cladding or linings, such as machine covers’ is referring to the fabric treated to protect against heat or fire. The insulating effect referred to is not due to fillers that have permeated fabrics but rather due to the greater amount of air in spacer textiles compared to regular textiles. This is consistent with the background section of Roell [US 245] which suggests that spacer textiles may replace foams in which good insulation is due to large air capacity. Applicant has not found any fillers disclosed in Roell [US 245] that would appear to be insulating agents and there is no text which suggests permeating spacer fabrics with a liquid containing insulating particles” [remarks, p. 8]. As noted above, none of the claims require that the insulating effect be due to fillers that have permeated the fabric. Since the invention claimed does not require this feature, US 245 cannot be said to have failed to teach this feature of the invention and this argument of Applicant’s is not persuasive.
With respect to (B), Applicant argues: “Since neither [US 259] nor [US 245] teach permeating fabrics to increase thermal insulation, their combined teachings cannot suggest this either. This means both that the combined teachings of the references would not result in the process of current claim 13 and that there is no clear motivation for the teachings to be combined” [remarks, p. 4]. Applicant’s argument is not persuasive because, as noted above, none of the claims require saturation with filler particles having low thermal conductivity. Further, US 259 teaches producing thermal insulation by impregnation of the fabric with a composition alone [0036]. Finally, none of the claims require complete impregnation of the spacer fabric (i.e., no air is left in the pores) in order to increase the thermal insulation. 
Information Disclosure Statement











The information disclosure statement (IDS) submitted on 15 July 2022 was filed after the mailing date of the non-final Office action on 28 April 2022. The submission is in compliance with the provisions of 37 CFR 1.97 (fee paid). Accordingly, the information disclosure statement is being considered by the Primary Examiner.
Claim Interpretation
Claims 15 & 25 recite that the porous substrate is “flexible.” While broad, it is the Primary Examiner’s position that this term, read in light of the specification, is definite within the context of 35 USC 112(b). Specifically, the instant specification states:

    PNG
    media_image1.png
    93
    612
    media_image1.png
    Greyscale

See the paragraph bridging pp. 2-3. Consequently, it is the Primary Examiner’s position that one of ordinary skill in the art would have understood the term “flexible” to mean “able to be deformed even to the slightest degree.”
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0000259 A1 (hereinafter “US 259”) in view of US 5,589,245 A (hereinafter “US 245”).
Claim 13
US 259 teaches a method for applying a thermally insulating layer to a surface of an object to be insulated, comprising the following steps: (a) applying a fabric (corresponding to the claimed “porous substrate” insofar as it has interstices that can be impregnated) onto the surface to be insulated; (b) filling the fabric applied in step (a) with a thermally insulating formulation; and (c) curing the formulation filled in step (b) [0046 & Claim 17]. US 259 specifies a knitted fabric [0046].  
US 259 does not explicitly teach that the fabric is a “spacer fabric.” The instant specification discloses: “Spacer fabrics are double-surfaced textiles or fabrics in which the relevant textile or fabric surfaces are kept apart by binding threads having a spacing effect, known as pile threads. Spacer fabrics are knit fabrics or knitted fabrics which have been three-dimensionally expanded” [3:9-12].
US 245 teaches a textile spacer material consisting of two knitted or woven covering layers (1, 2) that are connected by a pile thread structure (3) [1:48-50]. The spacer fabric is impregnated with an impregnating material (e.g., resin) so as to render the impregnated spacer fabric thermally insulating [5:32-35]. Note: it is the Primary Examiner’s position that US 245’s disclosure of an “insulating effect” that can be used in “protective clothing and other industrial cladding or linings” [5:30-35] which are differentiated from “sound insulation” [6:1-13] either directly refers to thermal insulation or inclusive thereof, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of US 259 so as to utilize, as the knitted fabric impregnated to form the thermally insulating material, a spacer fabric. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming a thermally insulating wrap, based on the teaching of US 245 wherein a spacer fabric is impregnated to form a thermally insulating material.
Claims 14-32
With respect to claim 14, US 259 discloses, concerning articles to be treated:

    PNG
    media_image2.png
    224
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    353
    407
    media_image3.png
    Greyscale


With respect to claims 15 & 25, the instant specification discloses: “The porous substrate used in the process according to the invention is preferably flexible and can thus be slightly deformed” [2:35-36]. US 245 teaches that the impregnated spacer fabric can be used “to achieve a textile material of high absorbance that is pleasant to the skin, whereby it can be used in the incontinence area or as a bed liner to prevent bedsores in hospitals” [4:16-20]. US 245 further teaches applications such as: “incontinence products, bedsore prevention, bandaging materials; mattresses and blankets, electric blankets; shoe soles and inserts; upholstery…coverings and liners in the automotive sector, such as convertible tops, vehicle roof liners, seat covers; two-and-a-half dimensional products, such as reusable baby pants” [6:3-13]. It is the Primary Examiner’s position that the foregoing are examples of products able to be at least slightly deformed and thus correspond to the claimed “flexible” porous substrate.
With respect to claims 16 & 26, US 245 teaches, as the material for the spacer fabric (i.e., the porous substrate):

    PNG
    media_image4.png
    231
    471
    media_image4.png
    Greyscale

With respect to claims 17 & 27, US 245 does not explicitly teach that the spacer fabric has a mesh size of 2 to 100 mm. US 245 does teach that the pile density of the spacer fabric affects properties of the spacer fabric such as air fraction, elastic behavior (e.g., shock absorbance), and absorbency and can be adjusted to give desired properties [3:40-58; 4:11-46]. Consequently, it is the Primary Examiner’s position that the pile density (i.e., the space between the fibers in the spacer fabric and thus equivalent to mesh size) is a result-effective variable that would have been obvious to one of ordinary skill in the art to optimize by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II) and In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012).
With respect to claims 18 & 28, US 259 teaches wrapping the surface to be insulated with the fabric to be impregnated [0046]. The wrapping corresponds to the claimed mechanical attachment. Wrapping can be achieved with or without the use of an interposed adhesive [0062-0064]. Such an adhesive corresponds to the claimed “by means of an aid.”
With respect to claims 19 & 29, US 259 teaches an exemplary heat-insulating formulation comprising water, an inorganic binder, and an inorganic filler [0043, 0044, 0047]. This reference does not explicitly teach that the heat-insulating formulation comprises a binder containing polymerizable substances or polymerizable substances and water. US 259 does teach that “[t]he pliable binder wrap is intended to be dried so as to be transformed into a rigid binder wrap that will remain in place so as to at least one of, or both, insulate and protect at least a portion of the [underlying] component” [0036]. US 245 teaches the use of a hardening impregnating agent such as resin, synthetic resin, thermoplastic, etc. to permit production of a textile material that is stiffened in accordance with hardening (i.e., by curing/cross-linking) [5:10-15]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the inorganic binder-based hard, insulating, impregnated coating of US 259 with the organic binder-based hard, insulating, impregnated, coating of US 245 based on the expectation of similar or identical results, i.e., the formation of a hard, insulating, impregnated spacer fabric on the underlying surface.
With respect to claims 20 & 30, US 259 teaches that the heat-insulating formulation contains colloidal silica [Tables 1 & 2].
With respect to claims 21 & 31, US 259 teaches that the heat-insulating formulation can contain silicon carbide and/or titanium dioxide, which Applicant disclose as examples of the claimed IR opacifier, as fillers/additives [Table 1]. Further US 259 specifically teaches the addition of IR reflecting pigment particles [0045].
With respect to claims 22 & 32, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A).
With respect to claim 23, the inorganic composition of US 259 is achieved through evaporation of water, i.e., dried (“The pliable binder wrap can then be dried so as to form a rigid binder wrap of a resulting thermal insulating wrap…”) [0046]. As noted in connection with claim 19 above, it would have been obvious to substitute a  polymerizable organic binder-based composition as suggested by US 245 for the inorganic composition of US 245. In this system, curing is achieved e.g., by photochemical hardening [6:14-30].
With respect to claim 24, neither US 259 nor US 245 explicitly teach a thickness. It is the Primary Examiner’s position that the thickness of the heat-insulating layer is a result-effective variable: it must be thick enough to provide the desired coverage and insulating properties, but not so thick as to, e.g., be difficult to wind around the object to be insulated. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the thickness by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II) and In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
2 August 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See spec. at 4:17-18, emphasis added: “A heat-insulating formulation suitable for carrying out the process according to the invention can contain at least one solvent and/or binder and/or filler.”